Notice of Allowability
Claims 22-41 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on July 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,108,630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Remarks
Specification
Applicant’s amendment to the abstract has addressed the objection.  Accordingly, the objection has been withdrawn.  

Double Patenting
Claims 22-41 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,108,630.  The terminal disclaimer filed on July 8, 2022 has been accepted.  Accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
Claims 33-36 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amendments to claims 33-36 have addressed the rejection.  Accordingly, the rejection has been withdrawn.



Reasons for Allowance
The examiner maintains the statement of reasons for allowance in the Office action dated June 2, 2022. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445